UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934For the transition period from to . Commission File Number 0-16587 Summit Financial Group, Inc. (Exact name of registrant as specified in its charter) West Virginia 55-0672148 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 300 North Main Street Moorefield, West Virginia (Address of principal executive offices) (Zip Code) (304) 530-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date. Common Stock, $2.50 par value 7,425,472 shares outstanding as of August 9, 2011 1 Summit Financial Group, Inc. and Subsidiaries Table of Contents Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated balance sheets June 30, 2011 (unaudited), December 31, 2010, and June 30, 2010 (unaudited) 4 Consolidated statements of income for the three and six months ended June 30, 2011 and 2010 (unaudited) 5 Consolidated statements of shareholders’ equity for the six months ended June 30, 2011 and 2010 (unaudited) 6 Consolidated statements of cash flows for the six months ended June 30, 2011 and 2010 (unaudited) 7-8 Notes to consolidated financial statements (unaudited) 9-39 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 40-56 Item 3. Quantitative and Qualitative Disclosures about Market Risk 55 Item 4. Controls and Procedures 56 2 Summit Financial Group, Inc. and Subsidiaries Table of Contents PART II. OTHER INFORMATION Item 1. Legal Proceedings 57 Item 1A. Risk Factors 57 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults upon Senior Securities None Item 4. Removed and Reserved Item 5. Other Information None Item 6. Exhibits Exhibits Exhibit 10.1Second Amended and Restated Employment Agreement Exhibit 11 Statement re:Computation of Earnings per Share – Information contained in Note 4 to the Consolidated Financial Statements on page 15 of this Quarterly Report is incorporated herein by reference. Exhibit 31.1 Sarbanes-Oxley Act Section 302 Certification of Chief Executive Officer Exhibit 31.2 Sarbanes-Oxley Act Section 302 Certification of Chief Financial Officer Exhibit 32.1 Sarbanes-Oxley Act Section 906 Certification of Chief Executive Officer Exhibit 32.2 Sarbanes-Oxley Act Section 906 Certification of Chief Financial Officer SIGNATURES 58 3 Summit Financial Group, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) June 30, December 31, June 30, Dollars in thousands (unaudited) (*) (unaudited) ASSETS Cash and due from banks $ $ $ Interest bearing deposits with other banks Securities available for sale Other investments Loans held for sale, net Loans, net Property held for sale Premises and equipment, net Accrued interest receivable Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits Non interest bearing $ $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Subordinated debentures Subordinated debentures owed to unconsolidated subsidiary trusts Other liabilities Total liabilities Commitments and Contingencies Shareholders' Equity Preferred stock and related surplus - authorized 250,000 shares; Series 2009, 8% Non-cumulative convertible preferred stock, par value $1.00; issued 3,710 shares Common stock and related surplus - authorized 20,000,000 shares; $2.50 par value; issued and outstanding 2011 and 2010 -7,425,472 shares Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ $ (*) - December 31, 2010 financial information has been extracted from audited consolidated financial statements See Notes to Consolidated Financial Statements 4 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements ofIncome (unaudited) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Dollars in thousands, except per share amounts Interest income Interest and fees on loans Taxable $ Tax-exempt 64 81 Interest and dividends on securities Taxable Tax-exempt Interest on interest bearing deposits with other banks 28 2 45 13 Total interest income Interest expense Interest on deposits Interest on short-term borrowings 1 20 2 77 Interest on long-term borrowings and subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income Insurance commissions Service fees Realized securities gains Gain on sale of assets 76 Write-down of foreclosed properties ) Other Total other-than-temporary impairment loss on securities ) - ) ) Portion of loss recognized in other comprehensive income - Net impairment loss recognized in earnings ) - ) ) Total other income Other expense Salaries, commissions, and employee benefits Net occupancy expense Equipment expense Professional fees Amortization of intangibles 88 88 FDIC premiums Foreclosed properties expense Other Total other expense Income (loss) before income taxes ) ) Income tax expense (benefit) ) ) Net Income (loss) ) ) Dividends on preferred shares 74 74 Net Income (loss) applicable to common shares $ $ ) $ $ ) Basic earnings per common share $ $ ) $ $ ) Diluted earnings per common share $ $ ) $ $ ) See Notes to Consolidated Financial Statements 5 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Shareholders’ Equity (unaudited) Accumulated Common Preferred Other Total Stock and Stock and Compre- Share- Related Related Retained hensive holders' Dollars in thousands, except per share amounts Surplus Surplus Earnings Income (Loss) Equity Balance, December 31, 2010 $ Six Months Ended June 30, 2011 Comprehensive income: Net income - - - Other comprehensive income: Non-credit related other-than-temporary impairment on available for sale debtsecurities of $1,370, net of deferred taxes of $521 - - - ) ) Net unrealized gain on available for sale debt securities of $3,823 net of deferred taxes of $1,453 and reclassification adjustment for net realized gains included in net income of $1,946 - - - Total comprehensive income Exercise of stock options - Stock compensation expense 8 - - - 8 Preferred stock cash dividends declared ($40.00 per share) - - ) - ) Balance, June 30, 2011 $ Balance, December 31, 2009 $ ) $ Six Months Ended June 30, 2010 Comprehensive income: Net income (loss) - - ) - ) Other comprehensive income: Non-credit related other-than-temporary impairment on available for sale debt securities of $425, net of deferred taxes of $161 - - - ) ) Net unrealized gain on available for sale debt securities of $2,202 net of deferred taxes of $837 and reclassification adjustment for net realized gains included in net income of $1,520 - - - Total comprehensive income ) Exercise of stock options - Stock compensation expense - Preferred stock cash dividends declared ($40.00 per share) - - ) - ) Balance, June 30, 2010 $ See Notes to Consolidated Financial Statements 6 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, June 30, Dollars in thousands Cash Flows from Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation Provision for loan losses Stock compensation expense 8 - Deferred income tax (benefit) ) ) Loans originated for sale ) ) Proceeds from loans sold Securities (gains) ) ) Other-than-temporary impairment of debt securities 29 (Gain) on disposal of other repossessed assets & property held for sale ) ) Write-down of foreclosed properties Amortization of securities premiums (accretion of discounts), net ) Amortization of goodwill and purchase accounting adjustments, net Increase in accrued interest receivable (Increase) in other assets ) ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash Flows from Investing Activities Proceeds from (purchase of) interest bearing deposits with other banks Proceeds from maturities and calls of securities available for sale Proceeds from sales of securities available for sale Principal payments received on securities available for sale Purchases of securities available for sale ) ) Purchases of other investments - ) Proceeds from maturities and calls of other investments Redemption of Federal Home Loan Bank Stock - Net principal payments received on loans Purchases of premises and equipment ) ) Proceeds from sales of other repossessed assets & property held for sale Purchase of life insurance contracts ) - Net cash provided by (used in) investing activities Cash Flows from Financing Activities Net increase in demand deposit, NOW and savings accounts Net increase (decrease) in time deposits ) Net increase (decrease) in short-term borrowings ) Proceeds from long-term borrowings - Repayment of long-term borrowings ) ) Dividends paid on preferred stock ) ) Net cash provided by (used in) financing activities ) ) (Decrease) in cash and due from banks ) ) Cash and due from banks: Beginning Ending $ $ (Continued) See Notes to Consolidated Financial Statements 7 Summit Financial Group, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, June 30, Dollars in thousands Supplemental Disclosures of Cash Flow Information Cash payments for: Interest $ $ Income taxes $ $ - Supplemental Schedule of Noncash Investing and Financing Activities Other assets acquired in settlement of loans $ $ See Notes to Consolidated Financial Statements 8 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements (unaudited) NOTE 1.BASIS OF PRESENTATION We, Summit Financial Group, Inc. and subsidiaries, prepare our consolidated financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Regulation S-X.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual year-end financial statements.In our opinion, all adjustments considered necessary for a fair presentation have been included and are of a normal recurring nature. The presentation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ materially from these estimates. The results of operations for the quarter ended June 30, 2011 are not necessarily indicative of the results to be expected for the full year.The consolidated financial statements and notes included herein should be read in conjunction with our 2010 audited financial statements and Annual Report on Form 10-K.Certain accounts in the consolidated financial statements for December 31, 2010 and June 30, 2010, as previously presented, have been reclassified to conform to current year classifications. NOTE 2.SIGNIFICANT NEW AUTHORITATIVE ACCOUNTING GUIDANCE ASUNo. 2010-06, Fair Value Measurements and Disclosures (Topic820) - Improving Disclosures About Fair Value Measurements, requires expanded disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. ASU2010-06 further clarifies that (i)fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the statement of financial position and (ii)company’s should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for each class of assets and liabilities included in Levels2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level3 of the fair value hierarchy is required for us beginning January1, 2011. The remaining disclosure requirements and clarifications made by ASU2010-06 became effective for us on January1, 2010. See Note3– Fair Value Measurements. ASUNo.2010-20, Receivables (Topic310) - Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses requires entities to provide disclosures designed to facilitate financial statement users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses. Disclosures must be disaggregated by portfolio segment, the level at which an entity develops and documents a systematic method for determining its allowance for credit losses, and class of financing receivable.The required disclosures include, among other things, a roll-forward of the allowance for credit losses as well as information about modified, impaired, non-accrual and past due loans and credit quality indicators. ASU2010-20 will be effective for our financial statements as of December31, 2010, as it relates to disclosures required as of the end of a reporting period. Disclosures that relate to activity during a reporting period were effective January1, 2011 and had no impact on our financial statements. ASU No. 2010-28, Intangibles – Goodwill and Other (Topic 350) – When to Perform Step 2 of the goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts modifies Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. The qualitative factors are consistent with the existing guidance and examples in paragraph 350-20-35-30, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances 9 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements(unaudited) change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.This amendment was effective for us January 1, 2011 and had no impact on our financial statements. ASU No. 2011-01, Receivables (Topic 310) – Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20 temporarily delayed the effective date of the disclosures regarding troubled debt restructurings in ASU No. 2010-20 for public entities.The effective date is for interim and annual reporting periods beginning after June 15, 2011. ASU 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring provides additional guidance to clarify when a loan modification or restructuring is considered a troubled debt restructuring (TDR) in order to address current diversity in practice and lead to more consistent application of U.S. GAAP for debt restructurings. In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude that both of the following exist:(1) the restructuring constitutes a concession, and (2) the debtor is experiencing financial difficulties. The amendments to Topic 310 clarify the guidance regarding the evaluation of both considerations above. Additionally, the amendments clarify that a creditor is precluded from using the effective interest rate test in the debtor’s guidance on restructuring of payables(paragraph 470-60-55-10) when evaluating whether a restructuring constitutes a TDR.This amendment is effective for us July 1, 2011.Early adoption is permitted. Retrospective application to the beginning of the annual period of adoption for modifications occurring on or after the beginning of the annual adoption period is required.As a result of applying these amendments, we may identify receivables that are newly considered to be impaired. For purposes of measuring impairment of those receivables, an entity should apply the amendments prospectively for the first interim or annual period beginning on or after June 15, 2011. ASU No.2011-03, Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreement is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. ASU2011-03 removes from the assessment of effective control (i)the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii)the collateral maintenance guidance related to that criterion. ASU2011-03 will be effective for us on January1, 2012 and is not expected to have a significant impact on our financial statements. ASU 2011-04, Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs amends Topic820, Fair Value Measurements and Disclosures, to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards. ASU2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic820 and requires additional fair value disclosures. ASU2011-04 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on our financial statements. ASU 2011-05, Comprehensive Income (Topic 220) - Presentation of Comprehensive Income amends Topic220, Comprehensive Income, to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. Additionally, ASU2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented. The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. ASU2011-05 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on our financial statements. NOTE 3.FAIR VALUE MEASUREMENTS ASC Topic 820 defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value. 10 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements(unaudited) Level 1:Quoted prices (unadjusted) or identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2:Significant other observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities, quoted prices in markets that are not active, and other inputs that are observable or can be corroborated by observable market data. Level 3:Significant unobservable inputs that reflect a company’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. Accordingly, securities available-for-sale are recorded at fair value on a recurring basis. Additionally, from time to time, we may be required to record other assets at fair value on a nonrecurring basis, such as loans held for sale, and impaired loans held for investment.These nonrecurring fair value adjustments typically involve application of lower of cost or market accounting or write-downs of individual assets. Following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Available-for-Sale Securities:Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions.Level 1 securities include those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds.Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities. Loans Held for Sale:Loans held for sale are carried at the lower of cost or market value.The fair value of loans held for sale is based on what secondary markets are currently offering for portfolios with similar characteristics.As such, we classify loans subject to nonrecurring fair value adjustments as Level 2. Loans:We do not record loans at fair value on a recurring basis. However, from time to time, a loan is considered impaired and an allowance for loan losses is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.Once a loan is identified as individually impaired, management measures impairment in accordance with ASC Topic 310, Accounting by Creditors for Impairment of a Loan.The fair value of impaired loans is estimated using one of several methods, including collateral value, liquidation value and discounted cash flows.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investments in such loans.At June 30, 2011, substantially all of the total impaired loans were evaluated based on the fair value of the collateral.In accordance with ASC Topic 310, impaired loans where an allowance is established based on the fair value of collateral requires classification in the fair value hierarchy. When the fair value of the collateral is based on an observable market price or a current appraised value, we record the impaired loan as nonrecurring Level 2.When a current appraised value is not available and there is no observable market price, we record the impaired loan as nonrecurring Level 3. When a collateral-dependent loan is identified as impaired, management immediately begins the process of evaluating the estimated fair value of the underlying collateral to determine if a related specific allowance for loan losses or charge-off is necessary.Current appraisals are ordered once a loan is deemed impaired if the existing appraisal is more than twelve months old, or more frequently if there is known deterioration in value. For recently identified impaired loans, a current appraisal may not be available at the financial statement date. Until the current appraisal is obtained, the original appraised value is discounted, as appropriate, to compensate for the estimated depreciation in the value of the loan’s underlying collateral since the date of the original appraisal.Such discounts are generally estimated based upon management’s knowledge of sales of similar collateral within the applicable market area and its knowledge of other real estate market-related data as well as general economic trends.When a new appraisal is received (which generally are received within 3 months of a loan being identified as impaired), management then re-evaluates the fair value of the collateral and adjusts any specific allocated allowance for loan losses, as appropriate.In addition, management also assigns a discount of 7–10% for the estimated costs to sell the collateral. 11 Summit Financial Group, Inc. and Subsidiaries Notes to Consolidated Financial Statements(unaudited) As of June 30, 2011, the appraised values of the underlying collateral for our collateral-dependent impaired loans which had a related specific allowance or prior charge-off was in excess of the total fair value by $5,134,000. Other Real Estate Owned (“OREO”):OREO consists of real estate acquired in foreclosure or other settlement of loans. Such assets are carried on the balance sheet at the lower of the investment in the real estate or its fair value less estimated selling costs.The fair value of OREO is determined on a nonrecurring basis generally utilizing current appraisals performed by an independent, licensed appraiser applying an income or market value approach using observable market data (Level 2).Updated appraisals of OREO are generally obtained if the existing appraisal is more than 18 months old or more frequently if there is a known deterioration in value.However, if a current appraisal is not available, the original appraised value is discounted, as appropriate, to compensate for the estimated depreciation in the value of the real estate since the date of its original appraisal.Such discounts are generally estimated based upon management’s knowledge of sales of similar property within the applicable market area and its knowledge of other real estate market-related data as well as general economic trends (Level 3).Upon foreclosure, any fair value adjustment is charged against the allowance for loan losses.Subsequent fair value adjustments are recorded in the period incurred and included in other noninterest income in the consolidated statements of income. Assets and Liabilities Recorded at Fair Value on a Recurring Basis The table below presents the recorded amount of assets measured at fair value on a recurring basis. Balance at Fair Value Measurements Using: Dollars in thousands June 30, 2011 Level 1 Level 2 Level 3 Available for sale securities U.S. Government sponsored agencies $ $
